DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/6/2022 has been entered.
Response to Amendment
	The amendments filed on 5/3/2022 does not put the application in condition for allowance.
	Examiner withdraws all rejections in prior office action due to the amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US Pub No. 2015/0159084) in view of Gong (J. Mater. Chem., 2012, 22, 2894)
	Regarding Claim 1-4, and 19, Cho et al. a compound for an organic optoelectronic device and an organic optoelectronic device used in a light emitting layer to provide higher efficiency [Abstract], comprising the following compound [page 43, compound H-193]:
In the following compound, A is a pyrimidine group, D is a carbazole group, and 

    PNG
    media_image1.png
    332
    184
    media_image1.png
    Greyscale



	Cho et al. is silent on the isomer configuration of claim 1.
	Gong et al. teaches a OLED compound comprising a para configuration and a ortho-configuration, where the ortho-configuration provides higher efficiency compared to the para configuration [Abstract, and Scheme 1, bottom left of page 2896].
	Since Cho et al. is concerned about providing a OLED device with higher efficiency, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the compound of Cho et al. to the ortho configuration as shown by Gong et al. in order to provide a OLED device with higher efficiency [Abstract].	
	Within the combination above, modified Cho et al. teaches compound 3 in claim 4.
	Regarding Claim 5, within the combination above, modified Cho et al. teaches all the structural limitations of claim; therefore, it is the view of the examiner that the claimed properties are inherently met by the teaching of modified Cho et al., meeting the limitation of “wherein a difference between an energy level of singlet state of the space-through charge transfer compound and an energy level of triplet state of the space-through charge transfer compound is less than about 0.3 eV.”
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding Claim 6, within the combination above, modified Cho et al. teaches an organic light emitting diode, comprising: a first electrode; a second electrode facing the first electrode; and a first emitting material layer between the first and second electrodes, the first emitting material layer including a space-through charge transfer compound of claim 1 [0053]
	
Claims 7-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US Pub No. 2015/0159084)  in view of Gong (J. Mater. Chem., 2012, 22, 2894) as applied above in addressing claim 6, in further view of Pieh (US Pub No. 2016/0181562)
	Regarding Claim 7, within the combination above, modified Cho et al. is silent on wherein the first emitting material layer further includes a first host, and the space-through charge transfer compound is used as a dopant.
	Pieh et al. teaches a OLED device where the emitting layers comprises at least one dopant and one host, where the device comprises a first emitting layer 114, second emitting layer 115, and a third emitting layer 124 [0095, 0097, 0106] between a first electrode [102, Fig. 2, 0081] and second electrode [104, Fig. 2, 0081]
	Since Cho et al. teaches the compound of claim 1 can be used in a organic optoelectronic devices [0009], it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the compound of modified Cho et al. in a light emitting layer of Pieh et al. in order to provide a OLED with higher efficiency [0009].
	Regarding Claim 8, within the combination above, modified Cho et al. teaches all the structural limitations of claim; therefore, it is the view of the examiner that the claimed properties are inherently met by the teaching of modified Cho et al., meeting the limitation of “wherein a difference between an energy level of a highest occupied molecular orbital (HOMO) of the first host and an energy level of a HOMO of the dopant or a difference between an energy level of a lowest unoccupied molecular orbital (LUMO) of the first host and an energy level of a LUMO of the dopant is less than about 0.5 eV.”
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding Claim 9, within the combination above, modified Cho et al. is silent on wherein the first emitting material layer further includes a host and a first dopant, and the space-through charge transfer compound is used as a second dopant, wherein an energy level of singlet state of the second dopant is greater than an energy level of singlet state of the first dopant.
	Pieh et al. teaches a OLED device where the emitting layers comprises at least one dopant and one host, where the device comprises a first emitting layer 114, second emitting layer 115, and a third emitting layer 124 [0095, 0097, 0106]
	Since Cho et al. teaches the compound of claim 1 can be used in a organic optoelectronic devices [0009], it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the compound of modified Cho et al. in a light emitting layer of Pieh et al. in order to provide a OLED with higher efficiency [0009].
	Within the combination above, modified Cho et al. teaches all the structural limitations of claim; therefore, it is the view of the examiner that the claimed properties are inherently met by the teaching of modified Cho et al., meeting the limitation of “wherein an energy level of singlet state of the second dopant is greater than an energy level of singlet state of the first dopant.”
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding Claim 10, within the combination above, modified Cho et al. teaches all the structural limitations of claim; therefore, it is the view of the examiner that the claimed properties are inherently met by the teaching of modified Cho et al., meeting the limitation of “wherein an energy level of triplet state of the second dopant is smaller than an energy level of triplet state of the host and greater than an energy level of triplet state of the first dopant.”
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding Claim 11, within the combination above, modified Cho et al. is silent on further comprising: a second emitting material layer including a second host and a first fluorescence dopant, wherein the second emitting material layer is positioned between the first electrode and the first emitting material layer.
	Pieh et al. teaches a OLED device where the emitting layers comprises at least one dopant and one host, where the device comprises a first emitting layer 114, second emitting layer 115, and a third emitting layer 124 [0095, 0097, 0106]
	Since Cho et al. teaches the compound of claim 1 can be used in a organic optoelectronic devices [0009], it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the compound of modified Cho et al. in a light emitting layer of Pieh et al. in order to provide a OLED with higher efficiency [0009].
	Regarding Claim 13, within the combination above, modified Cho et al. is silent on further comprising: a third emitting material layer including a third host and a second fluorescent dopant, wherein the third emitting material layer is positioned between the second electrode and the first emitting material layer.
	Pieh et al. teaches a OLED device where the emitting layers comprises at least one dopant and one host, where the device comprises a first emitting layer 114, second emitting layer 115, and a third emitting layer 124 [0095, 0097, 0106].
	Since Cho et al. teaches the compound of claim 1 can be used in various organic optoelectronic devices [para 92], it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the compound of modified Cho et al. in a light emitting layer of Pieh et al. in order to provide a OLED with higher efficiency [0009].	
	Regarding Claim 15, within the combination above, modified Cho et al. teaches all the structural limitations of claim; therefore, it is the view of the examiner that the claimed properties are inherently met by the teaching of modified Cho et al., meeting the limitation of “wherein an energy level of singlet state of the space-through charge transfer compound is greater than each of an energy level of singlet state of the first fluorescent dopant and an energy level of singlet state of the second fluorescent dopant.”
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding Claim 16, within the combination above, modified Cho et al. teaches all the structural limitations of claim; therefore, it is the view of the examiner that the claimed properties are inherently met by the teaching of modified Cho et al., meeting the limitation of “wherein an energy level of singlet state and an energy level of triplet state of the first host is greater than an energy level of singlet state and an energy level of triplet state of the space-through charge transfer compound, respectively, and
	wherein an energy level of singlet state of the second host is greater than an energy level of singlet state of the first fluorescent dopant, and an energy level of singlet state of the third host is greater than an energy level of singlet state of the second fluorescent dopant.”
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding Claim 17, within the combination above, modified Cho et al. teaches all the structural limitations of claim; therefore, it is the view of the examiner that the claimed properties are inherently met by the teaching of modified Cho et al., meeting the limitation of “wherein an energy level of singlet state of the space-through charge transfer compound is greater than an energy level of singlet state of the first fluorescent dopant.”
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding Claim 18, within the combination above, modified Cho et al. teaches all the structural limitations of claim; therefore, it is the view of the examiner that the claimed properties are inherently met by the teaching of modified Cho et al., meeting the limitation of “wherein an energy level of singlet state and an energy level of triplet state of the first host are greater than an energy level of singlet state and an energy level of triplet state of the space-through charge transfer compound, respectively, and wherein an energy level of singlet state of the second host is greater than an energy level of singlet state of the first fluorescent dopant.”
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding Claim 20, within the combination above, modified Cho et al. is silent on an organic light emitting display device, comprising: a substrate; an organic light emitting diode of claim 6 disposed on the substrate; and an encapsulation film covering the organic light emitting diode.
	Pieh et al. teaches a OLED device where the emitting layers comprises at least one dopant and one host, where the device comprises a first emitting layer 114, second emitting layer 115, and a third emitting layer 124 [0095, 0097, 0106], on substrate [101, Fig. 2, 0081], and an encapsulation layer 1190 [0234].
	Since modified Cho et al. teaches the compound of claim 1 can be used in various organic optoelectronic devices [para 92], it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the compound of modified Cho et al. in a light emitting layer of Pieh et al. in order to provide a OLED with higher efficiency [Abstract, 0009].
Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US Pub No. 2015/0159084) in view of Gong (J. Mater. Chem., 2012, 22, 2894) as applied above in addressing claim 1, in further view of Lin (J. Mater. Chem., 2012, 22, 16114)
	Regarding Claim 22, within the combination above, modified Cho et al. is silent on wherein X is CN or F.
	Lin et al. teaches a compound for a OLED device which comprises the incorporation of a CN group as a replacement for a hydrogen group, significantly improves thermal/morphological
stabilities and increases the electron affinity, while keeping electronic transition energies unaltered and maintaining a high triplet energy [Abstract]
	Since modified Cho et al. is concerned about efficiency [Abstract], it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the “X” value of modified Cho et al. with the CN of Lin et al. in order to provide improved thermal/morphological stabilities and increases the electron affinity, while keeping electronic transition energies unaltered and maintaining a high triplet energy [Abstract].
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US Pub No. 2015/0159084) in view of Gong (J. Mater. Chem., 2012, 22, 2894) as applied above in addressing claim 6, in further view of Pieh (US Pub No. 2016/0181562) as applied above in addressing claim 11, in further view of Kondakova (US Pub No. 2010/0084647)
	Regarding Claim 12, within the combination above, modified Cho et al. teaches comprising:
	an electron blocking layer [Pieh: 112, Fig. 2, 0090] between the first electrode and the second emitting material layer [Pieh: Fig. 2]
	Within the combination above, modified Cho et al. is silent on wherein a material of the second host is the same as a material of the electron blocking layer.
	Kondakova et al. teaches a host material is the same as the electron blocking layer [0096].
	Since modified Cho et al. teaches a OLED that comprises a light emitting layer and electron blocking layer, it would have been obvious to modify the material of the host material and electron blocking layer to be the same as it is merely the selection of a conventional OLED configuration in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US Pub No. 2015/0159084) in view of Gong (J. Mater. Chem., 2012, 22, 2894) as applied above in addressing claim 6, in further view of Pieh (US Pub No. 2016/0181562) as applied above in addressing claim 33, in further view of Tanaka (JP2013/123056, Machine Translation)
	Regarding Claim 14, within the combination above, modified Cho et al. teaches  further comprising: a hole blocking layer [Pieh: 126, fig. 2, 0099] between the second electrode and the third emitting material layer [Pieh: Fig. 2]
	Within the combination above, modified Cho et al. is silent on wherein a material of the third host is the same as a material of the hole blocking layer.
	Tanaka et al. teaches a host material is the same as the hole blocking layer [0011].
	Since modified Cho et al. teaches a OLED that comprises a light emitting layer and hole blocking layer, it would have been obvious to modify the material of the host material and hole blocking layer to be the same as it is merely the selection of a conventional OLED configuration in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claims 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US Pub No. 2015/0159084) in view of Gong (J. Mater. Chem., 2012, 22, 2894) and Lin (J. Mater. Chem., 2012, 22, 16114)
	Regarding Claim 23, Cho et al. a compound for an organic optoelectronic device and an organic optoelectronic device used in a light emitting layer to provide higher efficiency [Abstract], comprising the following compound [page 43, compound H-193]:
In the following compound, A is a pyrimidine group, D is a carbazole group, and 

    PNG
    media_image1.png
    332
    184
    media_image1.png
    Greyscale



	Cho et al. is silent on the isomer configuration of claim 1.
	Gong et al. teaches a OLED compound comprising a para configuration and a ortho-configuration, where the ortho-configuration provides higher efficiency compared to the para configuration [Abstract, and Scheme 1, bottom left of page 2896].
	Since Cho et al. is concerned about providing a OLED device with higher efficiency, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the compound of Cho et al. to the ortho configuration as shown by Gong et al. in order to provide a OLED device with higher efficiency [Abstract].	
	Within the combination above, modified Cho et al. is silent on wherein X is CN or F.
	Lin et al. teaches a compound for a OLED device which comprises the incorporation of a CN group as a replacement for a hydrogen group, significantly improves thermal/morphological
stabilities and increases the electron affinity, while keeping electronic transition energies unaltered and maintaining a high triplet energy [Abstract]
	Since Cho et al. is concerned about providing a OLED device with higher efficiency, it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the “X” value of modified Cho et al. with the CN of Lin et al. in order to provide improved thermal/morphological stabilities and increases the electron affinity, while keeping electronic transition energies unaltered and maintaining a high triplet energy [Abstract].
	Regarding Claim 24, within the combination above, modified Cho et al. teaches compound 16 [See rejection above]
	Regarding Claim 25, within the combination above, modified Cho et al. teaches an organic light emitting diode, comprising: a first electrode; a second electrode facing the first electrode; and a first emitting material layer between the first and second electrodes, the first emitting material layer including a space-through charge transfer compound of claim 23 [0053-0054].
	Regarding Claim 26, within the combination above, modified Cho et al. teaches wherein the first emitting material layer further includes a first host, and the space-through charge transfer compound is used as a dopant [0053]
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Regarding the arguments for claim 22, Lin et al. teaches a compound for a OLED device which comprises the incorporation of a CN group as a replacement for a hydrogen group, significantly improves thermal/morphological stabilities and increases the electron affinity, while keeping electronic transition energies unaltered and maintaining a high triplet energy [Abstract]
	Since Cho et al. is concerned about providing a OLED device with higher efficiency, it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the “X” value of modified Cho et al. with the CN of Lin et al. in order to provide improved thermal/morphological stabilities and increases the electron affinity, while keeping electronic transition energies unaltered and maintaining a high triplet energy [Abstract].
Since both modified Cho et al. and Lin et al. are concerned about providing improvements to an OLED; therefore, it is the view of the examiner the replacement of “X (which is hydrogen)” on the compound of modified Cho et al. with CN as disclosed by Lin et al. would provide improved thermal/morphological stabilities and increases the electron affinity, while keeping electronic transition energies unaltered and maintaining a high triplet energy [Abstract].
	Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726